Exhibit 10.1


FIRST AMENDMENT TO THE
STATE AUTO FINANCIAL CORPORATION
ONE TEAM INCENTIVE PLAN




Background Information




A.
State Auto Financial Corporation (the “Company”) previously adopted and
maintains the State Auto Financial Corporation One Team Incentive Plan (the
“Plan”) for the benefit of its executive officers and other key management
employees, managers and professionals.



B.
The Company desires to amend the Plan in certain respects.



C.
Section 8.01 of the Plan permits the Compensation Committee of the Board of
Directors of the Company to amend the Plan.



Amendment of the Plan


The Plan is hereby amended effective January 1, 2017, as follows:


1.    Section 5.04 shall be deleted in its entirety and the following shall be
substituted therefor:


“5.04 Final Bonus Determinations.
At the end of each Performance Period, the Committee shall certify in writing
the extent to which the Performance Criteria were met during the Performance
Period for any Performance Bonus Awards for Covered Employees. If the
Performance Criteria for the Performance Period are met, Covered Employees shall
be entitled to the payment of the Performance Bonus Awards, subject to the
Committee’s exercise of negative discretion to reduce any Final Bonus payable to
a Covered Employee based on business objectives established for that Covered
Employee or other factors as determined by the Committee in its sole discretion.
With respect to Participants who are not Covered Employees, the Committee will
determine the Final Bonus for a Performance Period based on the Performance
Criteria and other business and/or individual objectives. The Committee may
adjust (up or down) any Final Bonus for Participants who are not Covered
Employees on the basis of such further considerations as the Committee shall
determine in its sole discretion. Further, should the Committee desire to
provide any additional bonus amount or payment to a Covered Employee above the
Performance Bonus Award issued to the Covered Employee for the Performance
Period, such payment shall be a separate bonus payment and shall not be a
Performance Bonus Award, meaning it shall not be subject to or covered by
Section 162(m) of the Code as performance-based compensation.”


2.    All other provisions of the Plan shall remain in full force and effect.
 
STATE AUTO FINANCIAL CORPORATION
 
 
Date: March 7, 2017
 /s/ Melissa A. Centers
 
Senior Vice President, Secretary and General Counsel






